November 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                             PETER HENERY, Appellant

NO. 14-09-00996-CR                      V.

                          THE STATE OF TEXAS, Appellee
                              ____________________

      This cause was heard ON REMAND from the Texas Court of Criminal Appeals
on the transcript of the record of the court below. Having considered the record, this
Court holds that there was no error in the judgment. The Court orders the judgment
AFFIRMED.

      We further order this decision be certified below for observance.